

Exhibit 10(k)
 
Agreement
 
This Agreement is entered into as of the 10th day of March, 2005, by and between
TXU Electric Delivery Company, a Texas corporation (“Electric Delivery”), and
TXU Energy Company LLC, a Delaware limited liability company (“Energy”).
 
WHEREAS the parties hereto were, or are successors to, parties to that certain
Master Separation Agreement, dated as of December 14, 2001, by and among TXU
Electric Delivery Company, TXU Generation Holdings Company LLC, TXU Merger
Energy Trading Company LP, TXU SESCO Company, TXU SESCO Energy Services Company,
TXU Energy Retail Company LP, and TXU Electric Delivery Company (“Master
Separation Agreement”).
 
WHEREAS the Master Separation Agreement provides for the assumption by
subsidiaries of Energy of all employee costs relating to employees of TXU
Electric Company who became employees of such subsidiaries as of January 1,
2002;
 
WHEREAS the parties now desire, as of the Effective Date, to provide for the
allocation to Electric Delivery of the pension and post-retirement benefit costs
for all TXU Electric Company employees who had retired or had terminated
employment as vested employees prior to January 1, 2002; and
 
WHEREAS the parties also desire, as of the Effective Date, to provide for the
allocation to Electric Delivery of that portion of the pension and
post-retirement benefits for active employees on January 1, 2002, arising from
such employees service to TXU Electric Company prior to January 1, 2002, and
such employees’ service, if any, to Electric Delivery after January 1, 2002;
 
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements hereafter set forth, and intending to be legally bound hereby, the
parties agree as follows:
 
ARTICLE I 
DEFINITIONS
 
1.1  “Covered Energy Employees” shall mean all employees of Energy or any of its
subsidiaries on or after January 1, 2002, who were employees of TXU Electric
prior to January 1, 2002.
 
1.2  “Covered Retirees” shall mean all former employees of TXU Electric who had
retired on or before January 1, 2002.
 
1.3  “Effective Date” shall mean January 1, 2005.
 
1.4  “Pension Costs” shall mean all pension and post-retirement benefit costs,
including retiree medical insurance.
 
1.5  “TXU Electric” shall mean TXU Electric Company, a Texas corporation,
formerly known as Texas Utilities Electric Company and now known as TXU US
Holdings Company, and its predecessors (including Dallas Power & Light Company,
Texas Electric Service Company and Texas Power & Light Company).
 

--------------------------------------------------------------------------------


ARTICLE II 
COST ALLOCATIONS
 
2.1  Covered Retirees. Effective as of the Effective Date, Electric Delivery
shall assume and be responsible for and shall indemnify and hold Energy and its
subsidiaries harmless from and against all Pension Costs for all Covered
Retirees.
 
2.2  Covered Energy Employees. Effective as of the Effective Date, Electric
Delivery shall assume and be responsible for and shall indemnify and hold Energy
and its subsidiaries harmless from and against that portion of the Pension Costs
of Covered Energy Employees who retired after January 1, 2002, or hereafter
retire, resulting from the Covered Energy Employee’s years of qualifying service
with TXU Electric and/or Electric Delivery by the Covered Energy Employee as
determined according to sound actuarial principles.
 
ARTICLE III  
MISCELLANEOUS
 
3.1  Other Agreements. The parties agree to execute and deliver or cause to be
executed and delivered, such other agreements, instruments, and other documents
and do and perform such other acts and things as may be necessary or desirable
for effecting the transactions contemplated in this Agreement.
 
3.2  Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and shall supersede the Master
Separation Agreement and all other prior written or oral agreements and
understandings with respect to the subject matter hereof. The Master Separation
Agreement shall remain in full force and effect except as superseded by this
Agreement.
 
3.3  Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of Texas.
 
3.4  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which shall constitute one and the
same agreement.
 
3.5  Binding Effect; No Third Party Beneficiaries. This Agreement shall inure to
the benefit of and be binding on the parties hereto and their respective
successors and assigns, and in the case of Energy, its subsidiaries. Nothing in
this Agreement, express or implied, is intended to confer on any person or
entity other than the foregoing any rights or remedies of any nature whatsoever
under or by reason of this Agreement.
 
3.6  Amendment. No change or amendment to this Agreement shall be effective
unless in writing and signed on behalf of each of the parties to this Agreement.
 
3.7  Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.
 
TXU ELECTRIC DELIVERY COMPANY






By: ________________________________________      








TXU ENERGY RETAIL COMPANY LP
BY: TXU ENERGY RETAIL MANAGEMENT COMPANY, LLC, its general partner






By: _________________________________________      




TXU PORTFOLIO MANAGEMENT COMPANY LP
BY: TXU PORTFOLIO OPTIMIZATION COMPANY, LLC, its general partner






By: __________________________________________      

 
TXU GENERATION COMPANY LP
BY: TXU GENERATION MANAGEMENT COMPANY, LLC, its general partner






By: ___________________________________________      


